15 Month Auto Callable Yield Notes North America Structured Investments OVERVIEW May be appropriate for investors seeking interest payments at a higher interest rate than the current yield on a conventional debt security with the same maturity issued by JPMorgan Chase & Co. Investors are exposed to full downside market exposure if either Underlying declines by more than the Buffer Amount on any trading day during the Monitoring Period. Under these circumstances the payment at maturity will be made in cash based on the lesser performing of the Underlyings. If on any Call Date, the closing level of each Underlying is greater than its closing level on the Pricing Date, the Notes will be automatically called. Any payment on the notes is subject to the credit risk of JPMorgan Chase & Co. Summary of Terms Issuer: JPMorgan Chase & Co. Minimum
